IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-79,238-01


EX PARTE JEREMY NATHAN GOODWIN, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 2007-1776-C2
IN THE 54TH JUDICIAL DISTRICT COURT MCLENNAN COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
burglary of a building and sentenced to two years' imprisonment in a state jail. 
	After a review of the record, we find that Applicant's claims that challenge his
conviction are without merit.  Therefore, we deny relief.
	Applicant's claim for pre-sentence jail time credit is dismissed pursuant to the Texas
Gov't Code §501.0081(b)-(c) and Ex Parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).
Filed: April 10, 2013
Do not publish